 1                                                       The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9                FOR THE WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
10
     MINNESOTA LIFE INSURANCE                    Case No. 2:18-cv-01058-RAJ
11
     COMPANY,
12                                               ORDER GRANTING DEFENDANT
               Plaintiff,                        ROBERSON’S MOTION TO
13                                               DISBURSE FUNDS
     v.
14
15   WENDY ROBERSON, an individual; A.
     R., a minor, by and through her guardian,
16   CHRISTINE RIGGENBERG,
17             Defendants.
18
19   A. R., a minor, by and through her
     guardian, CHRISTINE RIGGENBERG,
20
               Crossclaim
21             Plaintiff,
22
     v.
23
24   WENDY ROBERSON, an individual
25
                Crossclaim
26              Defendant.

27
28
 1          This matter comes before the Court on Defendant Wendy Roberson’s (“Roberson”
 2   or “Defendant Roberson”) Motion for Disbursement of Funds and Entry of Final
 3   Judgment (Dkt. # 32). 1 Having reviewed the submissions of the parties and the
 4   applicable law, the Court finds as follows:
 5        1. Plaintiff’s Motion for Disbursement of Funds and Entry of Final Judgment is
 6            GRANTED. Defendant Roberson is awarded $69,501.95, plus any
 7            accumulated interest held in the Court’s registry.
 8        2. The Clerk is authorized and ordered to draw a check(s) on the funds
 9            deposited in the registry of this court in the principal amount of $69,501.95
10            plus all accrued interest, minus any statutory users fees, payable to
11            Interpleader Law, LLC IOLTA c/o Michael Hoover, and mail or deliver the
12            check to Interpleader Law, LLC, 9015 Bluebonnet Blvd., Baton Rouge, LA
13            70810, counsel for Defendant Wendy Roberson.
14        3. Defendant A.R.’s crossclaim is DISMISSED with prejudice and the Clerk is
15            directed to close the case.
16
17   Dated this 24th day of September, 2019.
18
19
20                                                       A
21                                                       The Honorable Richard A. Jones
                                                         United States District Judge
22
23
24
25
26
27
28   1
         This Motion is unopposed.
